IN THE SUPREME COURT, STATE OF WYOMING

                                        2015 WY 110
                                                                    April Term, A.D. 2015

                                                                        August 19, 2015


BILLY M. CARRIER, JR.,

Appellant
(Defendant),

v.                                                    S-14-0312

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                          ORDER REMANDING FOR NEW TRIAL

[¶1] This matter came before the Court upon “Appellant’s Motion for Remand,” e-filed
herein July 24, 2015. On April 14, 2015, this Court, acting pursuant to the then-current version
of W.R.A.P. 21, remanded this matter to the district court for that court to hold a hearing on
Appellant’s claim that his trial counsel was ineffective. After a hearing, the district court, on
July 6, 2015, issued a decision letter and order concluding that Appellant’s trial counsel was
ineffective and that Appellant should receive a new trial. In the present motion, Appellant
requests that proceedings in this appeal be discontinued and that this matter be remanded to
district court for a new trial. By filing this motion, Appellant is presumably willing to forgo
pursuit of any appellate claim that would result in acquittal or dismissal of the charges. Compare
Ken v. State, 2011 WY 167, ¶¶ 17-25, 267 P.3d 567, 572-74 (Wyo. 2011) (Appellant claimed
insufficient evidence). Now, after a careful review of the motion for remand, the district court’s
ruling on remand, the “State’s Objection to Appellant’s Motion for Remand,” and the file, this
Court finds that the motion should be granted and that this matter should be remanded to the
district court for a new trial. It is, therefore,

[¶2] ORDERED that, based on the district court’s ruling granting Appellant a new trial, the
“Judgment and Sentence” entered on July 31, 2014, in Laramie County District Court Docket 31-
882 is vacated; and it is further

[¶3] ORDERED that Appellant’s Motion for Remand, e-filed herein July 24, 2015, be, and
hereby is, granted. This matter is remanded to the district court for a new trial.
[¶4]   DATED this 19th day of August, 2015.

                                              BY THE COURT:

                                              /s/

                                              E. JAMES BURKE
                                              Chief Justice